UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 16-6030


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

SHAWN ADAMSON,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:11-cr-00088-RGD-FBS-3)


Submitted:   May 18, 2016                     Decided:   May 23, 2016


Before SHEDD, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shawn Adamson, Appellant Pro Se.    Eric Matthew Hurt, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Shawn Adamson filed a self-styled “Request for reduction of

sentence by appeal” that the district court construed as an appeal

of its order granting Adamson a sentence reduction under 18 U.S.C.

§ 3582 (2012) and Guidelines Amendment 782. *   We have reviewed the

record and find no reversible error.    Accordingly, we affirm for

the reasons stated by the district court.         United States v.

Adamson, No. 4:11-cr-00088-RGD-FBS-3 (E.D. Va. entered Nov. 10,

2014 and effective Nov. 1, 2015).    We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid the

decisional process.

                                                           AFFIRMED




     *Because the document was construed as a notice of appeal of
the district court’s order entered November 10, 2014, it is
untimely. We decline to dismiss the appeal, however, because the
Government has not moved to dismiss the appeal, and the appeal
period in criminal cases is not jurisdictional. United States v.
Urutyan, 564 F.3d 679, 684-86 (4th Cir. 2009).

                                 2